7 F.3d 226
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Frederick Ernest AVERY, Defendant-Appellant.
No. 92-5546.
United States Court of Appeals,Fourth Circuit.
Submitted:  June 15, 1993.Decided:  September 24, 1993.

Appeal from the United States District Court for the Eastern District of North Carolina, at Raleigh.  James C. Fox, Chief District Judge.  (CR-92-20-5)
Joseph Thomas Knott, III, Pipkin & Knott, Raleigh, North Carolina, for Appellant.
Margaret Person Currin, United States Attorney, John S. Bowler, Assistant United States Attorney, Raleigh, North Carolina, for Appellee.
E.D.N.C.
AFFIRMED.
Before WIDENER, WILKINS, and LUTTIG, Circuit Judges.
PER CURIAM:

OPINION

1
Frederick Ernest Avery entered a guilty plea to one count of bank robbery in violation of 18 U.S.C.A. § 2 (West 1969) and 18 U.S.C.A. § 2113(a) (West Supp. 1993).  He was sentenced as a career offender, see United States Sentencing Commission, Guidelines Manual, § 4B1.1 (Nov. 1991), to a term of 192 months imprisonment.  Avery contends that the use of his drug conviction as a basis for classifying him as a career offender was disproportionate to the crime he committed and therefore violates the Eighth Amendment ban on cruel and unusual punishment.  Our review of the record and the opinion of the district court discloses that this appeal is without merit.  Accordingly, we affirm.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED